                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                              September 14, 2020
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

ANDRIA I. PEREZ CURBELO,                        §
                                                §
       Petitioner,                              §
VS.                                             §   CIVIL ACTION NO. 1:20-CV-124
                                                §
DANIEL BIBLE, et al.,                           §
                                                §
       Respondents.                             §

                                           ORDER

       On September 14, 2020, Defendants notified the Court that Plaintiff Andria I. Perez

Curbelo had been removed to Spain. (Notice of Removal, Doc. 11) As a result, it is:

       ORDERED that by no later than September 28, 2020, Plaintiff Andria I. Perez Curbelo

show cause as to why her removal does not render her causes of action moot.

       SIGNED this 14th day of September, 2020.


                                                ________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




1/1
